DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 04/25/22 (“Amend.”), in which: claims 1, 5 and 8 are amended; claims 3, 4, 6 and 7 are cancelled and the rejection of the claims are traversed.  Claims 1, 2, 5 and 8 are currently pending an Office action on the merits as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims  1, 2, 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a predetermined conversion rule, does not reasonably provide enablement for any and all predetermined conversion rules for converting a gradation level value as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
More specifically, the independent claims each similarly broadly recite " wherein the predetermined conversion rule is:
(a) a rule in which a gradation level value corresponding to a term of a predetermined arithmetic progression is uniformly converted into a predetermined gradation level value;
(b) a rule for performing conversion in which a gradation level value corresponding to a term of the predetermined arithmetic progression is shifted by a predetermined level value; or
(c) a rule for uniformly converting a gradation level value corresponding to a term of the predetermined arithmetic progression and being less than a predetermined threshold value into a predetermined first gradation level value, and uniformly converting a gradation level value.” The use of this overly broad language encompasses all types of “term of a predetermined arithmetic progression” “predetermined level value” not contemplated by the disclosure. 
One skilled in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation. See, for example, In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). See also In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims recite “a term of a predetermined arithmetic progression,” it is unclear as to the meaning of the language and how it is uniformly converted into a predetermined gradation level value.  Overall, the language, as cited above, is overly broad.  The examiner suggests amending with language that clarify the operation in each “rule” to overcome both the 112, 1st and 2nd rejections.

Allowable Subject Matter
Claims 1, 2, 5 and 8would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st/2nd paragraphs, set forth in this Office action.  
As stated in the previous Office action, as part of the search strategy, the examiner search the inventive concept using the rules taught by the specification and did not find any prior art which taught on these rules in combination with the output of test patterns illustrated by the drawings of the instant application (when viewed as a whole invention).
Therefore, the examiner suggests amending the claims to include the specific rules used in the embodiments of specification illustrated in Figs. 4, 24 and 27 and detailing the operation and result provided by the images using the rules in addition to providing clarifying language in relation to the 112 rejection.

Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2014/0035962 to Izumi discloses a display device having different types of image patterns with portions of varying brightness levels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693